Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 2, 2021  has been entered. 
	Claim 1 was previously amended and claim 3 was previously canceled by Applicants’ amendment filed on 5/16/2021. Therefore, claims 1, 2 and 6-12 are currently under examination.  
Applicant’s representative was previously contacted on May 19, 2021 to amend claim 1 to set forth the claims filed on 5/16/2021in condition for allowance. Authorization for the examiner’s amendment was given by Melissa Sistrunk on May 21, 2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s amendment
In the claims
Claim 1 has been amended as follows: 

page 2, line 12 of claim 1, the phrase “an unrelated target” is replaced by---an unrelated target antigen----
page 2, line 18 of claim 1, the phrase “measuring the magnitude of the biological activity from the one or more control culture” is replace by--- measuring the magnitude of the corresponding biological activity from the one or more control cultures------
Conclusion
Claims 1, 2 and 6-12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633